Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on 9/17/2020.
3.	Claims 1-20 are pending.  The pending claims are examined herein.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 7-10, 13-15, and 20 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olsen et al. (US 2007/0011624).
Olsen et al (“Olsen”) is directed to task navigator including a user based navigation interface.
 
As per claim 1, Olsen discloses a method (flowchart of Fig. 5), comprising: 
monitoring completion of a workflow associated with a purchase order, the workflow including a plurality of operations for providing a product to a customer (see at least Fig. 3) 
generating a graphical user interface (GUI) layout associated with the purchase order ([0055] In the illustrated embodiment the flow chart view 230 includes "New Purchase Order", etc. Fig. 3) ), the GUI layout including a graphical workflow frame dimensioned to present a predicted amount of graphical representations associated with the workflow (Customer interface display 216 in FIG. 3 maps to the clamed workflow frame, also see [0042 and 0043) , and a detailed information frame (Report segment 248, Fig. 3,   maps to the claimed detailed information frame, see  [0043]);   
 generating a first graphical representation within the graphical workflow frame, the first graphical representation representing the purchase order and the order status (see [0055] In the illustrated embodiment the flow chart view 230 includes "New Purchase Order", Fig. 3) ; 
generating a graphical area within the graphical workflow frame, the graphical area corresponding to an operation of the plurality of operations for providing the product to the customer (see the plurality of operations directed to new purchase order.  As illustrated in Fig. 3, task buttons are illustratively arranged in the flow chart view 230 in the order that the tasks are normally performed, see Fig 3);
determining performance of the operation based on the monitoring (the task buttons are illustratively arranged in the flow chart view 230 in the order that the tasks are normally performed. see [0035 and 0039]);
generating a second graphical representation within the graphical area based on the performance of the operation (As shown in Fig. 3, , tasks in the primary task segment 220 are displayed in a flow chart view 230 under the heading "Start a Task". The task buttons 224 in the flow chart view 230 are arranged in a hierarchical, or ordered, manner. [0055] In the illustrated embodiment the flow chart view 230 includes "New Purchase Order", "Received Items", "Enter Bills", etc.  See [0037 and 0039]); and
 generating a connection item between the first graphical representation and the second graphical representation (see flow chart view 230 are arranged and connected in an hierarchical, or ordered, manner, Fig. 3).

As  per claim 2, Olsen further discloses that the method of claim 1, further comprising: receiving, via a GUI, selection of the second graphical representation ([0043] The Customer interface display 216 also includes a Report segment 248 to create or view context specific reports associated with the selected navigation category 212); and 
presenting detailed information corresponding to the second graphical representation within the detail information frame ([0043] the report segment 248 illustratively includes a drill down menu for category specific report types 250 and category specific report forms 252. Thus, reports can be generated or viewed from a category specific interface even without selection of the Reports button 214 or Reports category. Also see Fig. 3).
As  per claim 7, Olsen further discloses that the method of claim 1, wherein the plurality of operations are a first plurality of operations (Olsen, [0039] As shown in Fig. 3, tasks in the primary task segment 220 are displayed in a flow chart view 230 under the heading "Start a Task". The task buttons 224 in the flow chart view 230 are arranged in a hierarchical, or ordered, manner. In the illustrated embodiment, the flow chart view 230 includes vertically ordered and horizontally ordered task buttons or indicators 224. ), the connection item is a first connection item, the graphical area is a first graphical area (see Fig. 3, connector items between horizontally or vertically order tasks) , and further comprising: generating a second graphical area within the graphical workflow frame, the second graphical area corresponding to a second plurality of operations dependent upon the operation (see  [0043] The Customer interface display 216 also includes a Report segment 248 to create or view context specific reports associated with the selected navigation category 212) ; presenting a plurality of graphical representations within the second graphical area (see Fig. 3, 224 is another graphical area); presenting a second connection item between the second graphical representation and the plurality of graphical representations (see Fig. 3); and aligning the plurality of graphical representations within the second graphical area (see Fig. 3);

As per claim 8, Olsen further discloses that the method of claim 1, wherein generating the connection item between the first graphical representation and the second graphical Olsen, as shown in Fig. 3, , tasks in the primary task segment 220 are displayed in a flow chart view 230 under the heading "Start a Task". The task buttons 224 in the flow chart view 230 are arranged in a hierarchical, or ordered, manner. In the illustrated embodiment, the flow chart view 230 includes vertically ordered and horizontally ordered task buttons or indicators 224. The task buttons are illustratively arranged in the flow chart view 230 in the order that the tasks are normally performed. Moreover, as illustrated in Fig. 3, a connector between each task is shown). 

As per claims 9 and 14, these claims include similar citations as that of claim 1. Thus, these claims are also rejected under the same citations given to claim 1.
As per claims 10 and 15, these claims include similar citations as that of claim 2. Thus, these claims are also rejected under the same citations given to claim 2.
As per claims 13 and 20, these claims include similar citations as that of claim 7. Thus, these claims are also rejected under the same citations given to claim 7.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-5, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Sproule (US 20040133876 A1). 

    
Olsen and Sproule are analogous art because they are from the same field of endeavor, business process.   
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the warning indicator of Sproule with Olsen’s  business workflow so that warnings to be issued to users at various stages of operations when invalid input is entered to the workflow operation.  Such warnings would optionally be issued before any data being committed to the database. . 
The suggestion /motivation for doing so would have been to prevent invalid input to the system.   
  	Therefore, it would have been obvious to combine Sproule with Olsen to obtain the invention as specified in claim 3.
  
As per claim 4, Olsen in view of Sproule further discloses that the method of claim 3, further comprising: presenting a fourth graphical representation selectable to trigger a recommended action to perform in response to the workflow alert; and performing the recommended action based at least in part on a selection of the fourth graphical representation (Sproule, [0278] A process is a collection of related activities in a defined workflow. Each process has one initiating activity. This activity may be initiated either by a user or by an event. Users must have access rights in order to initiate a process. Examples of events that could trigger a process include: a time constraint, such as a process which must run at 10:00 pm each night; or a condition being satisfied, such as a process which must run once stock gets below a certain level. The workflow determines the order in which activities are undertaken. Some activities may be able to be undertaken in parallel, which is controlled by the way that activities are linked and associated with each other and the placement of process synchronization conditions (Activity Link Join Methods)

As per claim 5, Olsen in view of Sproule further discloses that the method of claim 1, further comprising: 
presenting a third graphical representation corresponding to a custom process; determining an event based on performing the custom process; and updating the third graphical representation based on the event. (Sproule, [0117] A maintenance activity type is where the user can add, modify or delete attributes in circumstances that may not fall within any formalized process but which, nonetheless, needs to be maintained. An example (not to be limiting, but for purposes of clarity) may be to update a customer's phone number that may have been entered incorrectly. Maintenance activities may not be used as part of a standard business process with other activity types. [0147] Every activity that allows the user to add or modify attribute values, or that uses business rules to add or modify attribute values does so via one or more data transactions).

As per claim 16, the claim includes similar citations as that of claim 3. Thus, the claim is also rejected under the same citations given to claim 3.
As per claims 11 and 17, the claims include similar citations as that of claim 4. Thus, the claims are also rejected under the same citations given to claim 4.
As per claim 18, the claim includes similar citations as that of claim 5. Thus, the claim is also rejected under the same citations given to claim 5.
 

6.	Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Nucci et al (2008/0270977).  
Nucci et al (“Nucci”) is directed to providing a system and method for on-demand creation of a customized software application in which the customization occurs outside of an enterprise's computing network
As  per claim 6, Olsen further discloses that the method of claim 1, wherein the connection item is a first connection item (Fig. 3) , the second graphical representation includes a fulfillment representation corresponding to a fulfillment order ([0055] In the illustrated embodiment the flow chart view 230 includes "New Purchase Order", Fig. 3), and further comprising: presenting an invoice representation including payment information corresponding to the fulfillment order ([0042] For the Customer interface display 216 shown in FIG. 3, the Find segment 240 includes Find functions for "Customers", "Items", "Quotes", "Sales orders", "Invoices" and "Payments".) ; presenting a third connection item from the fulfillment representation to the invoice representation (Fig. 3); 
But Olsen falls short to include presenting a delivery representation including delivery information corresponding to the fulfillment order; presenting a fourth connection item from the fulfillment representation to the invoice representation; and vertically aligning the invoice representation and the delivery representation.
Nucci, on the other hand discloses a delivery or graphical shipment representation within the integration platform of Fig. 5. [0038]The exemplary graphical user interface 200 displays an exemplary business process integration model 210 in the form of a flow diagram modeling a shipment order business process. The visual model is created by a user within the visual designer environment, via the website interface provided by the system 80.
Olsen and Nucci are analogous art because they are from the same field of endeavor, business process visualizing or modeling a business process within a graphical user interface. 

Therefore, it would have been obvious to combine Nucci with Olsen to obtain the invention as specified in claim 6.
As per claims 12 and 19, the claims include similar citations as that of claim 6. Thus, the claims are also rejected under the same citations given to claim 6.

CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cerar et al (US 20200174756 A1) is directed to VISUAL AND CODE VIEWS IN A PROCESS WORKFLOW USER INTERFACE.
 Cerar discloses a computer-implemented method for modifying a workflow condition, comprising: displaying a workflow component through a graphical user interface, wherein the workflow component comprises at least one visual depiction of a function associated with the workflow component, wherein the function is associated with an underlying software programming code that can execute the function; selecting a detail level for display of the underlying software programming code; displaying, within the at least one visual depiction, a view of the underlying software programming code; modifying the underlying software programming code at the selected detail level; and altering the displaying of the at least one visual depiction based on the modifying of the underlying software programming code at the selected detail level (see Claim 9). Cerar is closely related art to the current invention.

8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173